DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant's arguments filed 01/30/2021 have been fully considered but they are not persuasive.
Regarding point (1) of Applicant’s arguments stating that a system for treatment by photodynamic therapy of a patient’s body is not found in the prior art. The Examiner respectfully points out that a system is defined as a group or set of things that work together. Hirschberg discloses the device (10) which is in communication/working with the control circuit (54) that controls the light emittance or diffusion. These elements working together would comprise a system. 
Regarding point (2) of Applicant’s arguments stating that Hirschberg is silent about an empty balloon. The Examiner respectfully notes that it is implied by Par. 0032 of Hirschberg that if the balloon is being inflated with the light diffusing solution to expand and fill the cavity, that the balloon would have been in an empty, deflated state prior to this inflation. Par. 0054 of Hirschberg also implies the deflated, empty state of the balloon by disclosing that if there is leakage the balloon would take on a deflated state; this implying that the fluid is what fills the balloon and without it the balloon would be empty and deflated. 
Regarding point (3) of Applicant’s argument stating that the art applied does not teach of the balloon presenting a plurality of inflated states. The Examiner respectfully points out that 
Regarding point (4) and (7) of Applicant’s argument stating that the prior art is silent to the system comprising an electronic unit and a support comprising a memory. The Examiner respectfully points out that while yes Hirschberg is silent on this aspect, citing only that there is a control circuit, Arai, (as applied to the amended claim 1 103 rejection above) does disclose an electronic/control unit in Figure 1, element 1 and 14 which also shows the electronic unit and the control unit couth coupled to the light diffusing device [elements 30, 44, and 45] and therefore being capable of controlling the illumination device. 
Regarding point (5) and (6) of Applicant’s argument stating that the art of Hirschberg does not disclose a correlation between the volume of the balloon and the control device. The Examiner notes that Hirschberg explicitly discloses the claimed transfer function that determines the light intensity/dose based on the volume of solution (Pars 0035-52) and a control circuit (54) with a processor that controls the photodynamic treatment based on this function (Par 0059). Therefore, if the treatment controlled by the control circuit is based on the volume of the solution and the light intensity then the control circuit would be correlated to the volume of the balloon which houses the solution. 
Regarding the points made about the dependent claims, first regarding the Applicant’s arguments that Arai does not disclose light therapy. Par. 0023 of Arai explicitly discloses that it is the object of the present invention to provide a medical instrument capable of performing a photodynamic therapy. 

Regarding the argument that McCormack does not disclose a connection between its claimed device and controlling the light diffusing solution, Applicant points out that the McCormick reference, which discloses a light therapy device, is relied on for the composition of the claimed sheath, which has nothing to do with the device controlling the light diffusing solution (as this is disclosed by the Hirschberg and Arai references) and it is relied on for the aspect that a balloon filled with light solution can have a varying internal space from 30mL to 500 mL, this again having nothing to do with the device controlling the light diffusing solution. 
Finally, regarding the Applicant’s argument that none of the applied art hints at an inflatable/deflatable device displaying varying inflated states wherein the control of the volume is done by the control circuit, The Examiner points to the responses above regarding these aspects. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

1.	Claims 1, 2, 4, 5, 7, 8, and 10 are rejected under 35 U.S.C. 103 as being obvious over Hirschberg (US 20020087206 A1) in view of Arai (US 20160287894 A1).
	In regards to claim 1, Hirschberg discloses a system for treatment by photodynamic therapy of a cavity of a patient's body (Claim 22 recites a method of photodynamically treating a tumor resection characterized by a body cavity) the cavity being delimited by tissues comprising cells having a photosensitizer compound absorbed therein (Claim 22 recites disposing the photosynthesizing drug within the patients tissue of the said body cavity). Hirschberg also discloses the system comprising an illuminating device intended for illuminating the cavity to be treated (Par. 0032 recites a resalable catheter [12] that can illuminate the inner surface to provide repetitive photodynamic therapy to tissues adjacent to the inner surface. See also Fig. 1 where the illuminating device is reference character 10 and the illuminating member is reference character 12) wherein the illuminating device comprises an illuminating member extending along a central axis between opposed proximal and distal ends (See Figure 1). The illuminating member comprising: 
a core carrying a light emitting surface for emitting a light adapted to activate the photosensitizer compound, the light emitting surface being arranged at the distal end of the illuminating member (Figure 2 shows a lumen, i.e. core, carrying the catheter 34 connected to a light diffuser 48, i.e. light emitting surface, that is arranged at the distal end); 
a hollow sheath having a balloon arranged at the distal end of the illuminating member, the hollow sheath being adapted to receive the core with the light emitting surface arranged within the balloon (Figure 1 shows the catheter wall, i.e. hollow sheath, connected to a balloon 14 at the distal end. Figure 2 shows the wall having the core received inside of it as well as shows the light emitting aspects being located inside of the balloon). The balloon comprising a wall which has an inner surface delimiting an internal space, and an outer surface (Figure 2 shows the balloon having an outer and inner wall, the outer wall being the applicator wall); the wall being flexible and adapted to allow diffusion of the light emitted by the light emitting surface (Par. 0032 states that a light diffusing liquid is disposed in the inflatable, i.e. flexible, balloon). The balloon presenting at least one inflated state in which the wall has a symmetry of revolution about the central axis (See Figure 2) and the internal space is filled with a light diffusing solution (See Claim 2) so as to diffuse the light emitted by the light emitting surface and a deflated state in which the internal space is empty (No explicit mention of deflated but it is implied that if its being inflated [par. 0032] that it would be in a deflated state prior to with nothing inside). 
Wherein the internal space of the balloon has a variable capacity, the wall of the balloon being elastically extendible and the balloon presenting a plurality of inflated states in each of which the internal space is filled with a volume of light diffusing solution (As the balloon fills with fluid, it is constantly expanding until its final completely filled state; see also Par. 0037-0042).
	Wherein the system further comprises a support provided with a transfer function relating the volume of light diffusing solution of each inflated state with at least one of a corresponding distribution of light power at the outer surface of the wall of the balloon and a corresponding time of illumination for providing a determined dose of light energy, the support comprising a memory of the electronic unit storing the transfer function (Hirschberg explicitly discloses the claimed transfer function that determines the light intensity/dose based on the volume of solution (Pars 0035-52) and a control circuit (54) with a processor, all processors having a memory, that controls the light based on this function (Par 0059)) 
	However, Hirschberg does not disclose an electronic unit connected to the illumination device and controlling the illumination device as a function of the volume of light diffusing solution or the support explicitly comprising a memory. 
However, in the same field of endeavor, Arai discloses a light treatment device that has an electronic unit connected to the illumination device (Element 1, Figure 1 shows the electronic unit that is connected to the light diffusing device [elements 30, 44, and 45]) and controlling the illumination device as a function of the volume of light diffusing solution, and the support comprising a memory of the electronic unit storing the transfer function (Element 17 of Figure 1) for the purpose of storing data in the memory. 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hirschberg with the teachings of Arai by having the system further comprising an electronic unit connected to the illumination device and controlling the illumination device as a function of the volume of light diffusing solution and the support comprising a memory of the electronic unit storing the transfer function, as taught and suggested by Arai, in order to store data in the memory (Par. 0232 of Arai). 
Since the disclosed “support” has been identified as anything that has a working memory and is considered merely intended use, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The combination of Hirschberg 
In regards to claim 2, the combined teachings of Hirschberg and Arai as applied to claim 1 discloses all of the limitations of claim 2 except for, wherein the support comprises a display on which the transfer function is visible. However Arai does go on to disclose the support comprises a display on which the transfer function is visible (Par. 0161 discloses a display unit (16) that displays, for example, the information on a degree of ablation, the time information, and the like in real time on a display screen based on display information included in the display command). 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Hirschberg and Arai as applied to claim 1 and modified them by having the support comprise of a display on which the transfer function is visible, as taught and suggested by Arai, in order to display information in real time (Par. 0161 of Arai). 
Since the disclosed “support” has been identified as anything that has a working memory and is considered merely intended use, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The combination of Hirschberg and Arai discloses a display that would be capable of displaying a transfer function. 
In regards to claim 4, the combined teachings of Hirschberg and Arai as applied to claim 1 discloses all of the limitations of claim 4 except for wherein the transfer function is at 
However, Arai does go on to disclose the system wherein the transfer function is at least one of a table and a graph relating the volume of light diffusing solution of each inflated state with at least one of the corresponding distribution of light power at the outer surface of the wall of the balloon and the corresponding time of illumination for providing the determined dose of light energy (Par. 0161 recites a display unit 16 that can display information based on what is includes in the display command). 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Hirschberg and Arai as applied to claim 1 above and modified them by having the system according to claim 1, wherein the transfer function is at least one of a table and a graph relating the volume of light diffusing solution of each inflated state with at least one of the corresponding distribution of light power at the outer surface of the wall of the balloon and the corresponding time of illumination, as taught and suggested by Arai, for providing a determined dose of light energy in order to display information in real time (Par. 0085 of Arai). 
Since the disclosed “support” has been identified as anything that has a working memory and is considered merely intended use, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable 
In regards to claim 5, the combined teachings of Hirschberg and Arai as applied to claim 1 discloses a system according to claim 1 wherein the core of the illuminating member is an optical fiber (Hirschberg: element 34) having a proximal end and a distal end (Hirschberg: See Figure 2 element 34) which carries the light emitting surface, and wherein the illuminating device further comprises a laser light source connected to the proximal end of the optical fiber (Hirschberg: Par. 0034 states the light is from an argon-ion pumped dye laser and is coupled into an optical fiber 34 in FIG. 2 which was inserted into balloon applicator 10). 
	In regards to claim 7, the combined teachings of Hirschberg and Arai as applied to claim1 discloses a system according to claim l wherein the light emitting surface extends along the central axis (Hirschberg: See Fig. 2) and is adapted to emit the light transversely with respect to the central axis (Hirschberg: Par. 0034 states the light is inserted into the balloon applicator, i.e. it will emit light).
	In regards to claim 8, the combined teachings of Hirschberg and Arai as applied to claim 1 discloses all of the limitations of claim 8 wherein the light emitting surface has a length between 15 mm and 70 mm, in Paragraph 0034 where Hirschberg states a 15mm long cylindrical light diffuser was used. 
However, regarding the range of 15mm-70mm length, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made and before the effective filing date of the claimed invention to use a range of 15mm-70mm, since it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 191 USPQ 90.
In regards to claim 10, the combined teachings of Hirschberg and Arai as applied to claim 1 discloses a method for preparation of a system for treatment according to claim 1 (See claim 1 rejection). the method for preparation comprising repeatedly performing steps of filling the internal space of the balloon with the volume of light diffusing solution (See claim 2), and measuring at least one of the corresponding distribution of light power at the outer surface of the wall of the balloon and a corresponding time of illumination for providing the determined dose of light energy (Hirschberg: Par. 0044 states that PDT treatment times can be estimated using the measured light delivery characteristics of the applicator and the known light absorbing and scattering characteristics of the brain; i.e. the illumination time is predicted based on light factors).  
2.	Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hirschberg (US 20020087206 A1) and Arai (US 20160287894 A1) as applied above and in further view of McCormack (WO 2014145179 A1). 
	In regards to claim 6, the combined teachings of Hirschberg and Arai as applied to claim 5  discloses all of the limitations of claim 6 except for wherein the sheath includes: a trocar device comprising a balloon shaft that is tubular along the central axis and that has a proximal end and a distal end provided with the balloon, a guide tubular about the central axis and comprising a transparent end portion provided with a transverse end surface, the guide being adapted to be inserted within the trocar device with the transparent end portion arranged within the balloon, a locking device adapted to lock the optical fiber inserted within the guide with the distal end of the optical fiber being arranged within the transparent end portion of the guide in abutment against the transverse end surface. 
	However, in the same field of endeavor, McCormack does disclose wherein the sheath includes: a trocar device comprising a balloon shaft that is tubular along the central axis and that has a proximal end and a distal end provided with the balloon (Col. 6, lines 36-45 and Fig 1 disclose a support body 110, i.e. balloon shaft, that is tubular and has both proximal and distal ends in order to provide mechanical stability), a guide tubular about the central axis and comprising a transparent end portion provided with a transverse end surface, the guide being adapted to be inserted within the trocar device with the transparent end portion arranged within the balloon (Col. 6, lines 25-35 and Fig 1 disclose a light emitter 130 including a transparent capsule which can be placed around light emitting elements; Fig 1 also shows the light emitter arranged within the balloon and the transparent aspect located at the end portion in order to increase dispersion of light), a locking device adapted to lock the optical fiber inserted within the guide with the distal end of the optical fiber being arranged within the transparent end portion of the guide in abutment against the transverse end surface (The examiner is interpreting this locking mechanism as anything that can open and close, i.e. lock, the device. In that regard, Col. 7, lines 15-20 and Fig. 1 disclose a locking valve 165 that can open and close in order to retain or allow fluid flow). The teachings of Hirschberg in combination with these teachings of McCormack would allow for an increased stability and a better dispersion of light (Col. 6, lines 25-45).  
	It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Hirschberg and Arai as applied to claim 5 and modified them by having the system according to claim 5, wherein the sheath includes: a trocar device comprising a balloon shaft that is tubular along the central axis and that has a proximal end and a distal end provided with the balloon, a guide Col. 6, lines 25-45 of McCormack).
	In regards to claim 9, the combined teachings of Hirschberg ad Arai as applied to claim 1 discloses all of the limitations of claim 9 except for wherein the capacity of the internal space of the balloon varies from 30 ml to 500 ml. 
However, in the same field of endeavor, McCormack discloses varying the capacity of the internal space of the balloon (Col. 7, lines 25-30 recite that the volume of fluid can be selected such that it can fill the membrane to the desired volume. This would allow the user to selectively fill the membrane to the desired state). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Hirschberg and Arai as applied to claim 1 and modified them by having the balloon have a varying capacity of the internal space, as taught and suggested by Arai, for the purpose of allowing the user to selectively fill the membrane to the desired state (Col. 7, lines 25-30 of McCormack). 
McCormack is however silent regarding the exact range of volumes. 
	However, it would have been an obvious matter of design choice before the effective filing date of the claimed invention to modify the volume of the balloon in the Hirschberg, Arai, and McCormack combination since such a modification would have involved a mere change in .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SKYLAR CHRISTIANSON/            Examiner, Art Unit 3792    
03/10/2021                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792